Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (the “Amendment”) is made this 19th day
of September 2003 by and between New Focus, Inc., a Delaware corporation (the
“Company”) and Nicola Pignati (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to that certain Amended and
Restated Employment Agreement dated March 18, 2003 (the “Employment Agreement”);

 

WHEREAS, in recognition of the Executive’s contribution to the Company’s
strategic efforts to complete a business combination with a suitable business
partner, the Company and the Executive desire to amend the Employment Agreement
as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Company and the Executive agree as follows.

 

1.    Employment Agreement: Amendment to Section 4.    Section 4(a) of the
Employment Agreement shall be amended and restated to read in its entirety as
follows:

 

“(a)    In the event of a Strategic Combination (as defined in Section 8(g)
below) during the Employment Term and prior to the Outside Date (as defined in
that certain Agreement and Plan of Merger entered into by and among Bookham
Technology plc, the Company and Budapest Acquisition Corp.), the Company shall
pay Employee a one-time cash bonus equal to $300,000, less applicable
withholding (the “Strategic Combination Bonus”). Any such Strategic Combination
Bonus shall be paid within thirty days of the Strategic Combination Closing Date
(as defined in Section 8(h) below).”

 

2.    Agreement.    To the extent not expressly amended hereby, the Employment
Agreement shall remain in full force and effect.

 

3.    Entire Agreement.    This Amendment, taken together with the Employment
Agreement (to the extent not expressly amended hereby), represents the entire
agreement of the parties and shall supersede any and all previous contracts,
arrangements or understandings between the parties with respect to the
employment of Executive by the Company.

 

IN WITNESS WHEREOF, this Amendment has been entered into as of the date and year
first set forth above.

 

NEW FOCUS, INC.

 

          By:   /s/    William L. Potts, Jr.           /s/    Nicola Pignati  

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

William L. Potts, Jr.

Chief Financial Officer

         

Nicola Pignati